BRACE, P. J.
On the 17th of December, 1894, The Citizens Stock Bank of Slater in Saline county, an institution incorporated and doing business under the laws of this State, being insolvent, made an assignment of its property for the benefit of its creditors to the defendant Com P. Storts. On the same day, Joseph Field, late of said county, deceased, by his deed duly executed and on that day delivered to said assignee, dated December 15, 1894, in which his wife joined, conveyed to the defendant, John A. Rich, several tracts of land situate in said county containing in all about 990 acres, particularly described in the petition, in trust to *371secure to the said Citizens Stock Bank “an indebtedness in the sum of $40,500, evidenced by his five promissory notes, thus described: One dated May 3, 1894, due six months after date, for $9,500; one dated Nov. 5, 1894, due on demand, for $5,000; one dated Dec. 14,. 1894, due six months after date, for $8,000; one dated Dec. 15, 1894, due six months after date, for $15,000.; one dated Dec. 15, 1894, for $3,000. All bearing interest at the rate of 8 per cent per annum, compounded annually and all signed Joseph Field.” Which deed of trust was on the 18th day of December, 1894, duly acknowledged and recorded. Afterwards on the 19th day of December, 1894, the plaintiff, the St. Louis National Bank, instituted two suits by attachment in the circuit court of said county, against the said Joseph Field, one for the sum of $10,000, and the other for the sum of $4,000, in which the writs were on the same day levied on the said real estate, and on the same day the other plaintiff, the Union National Bank of Chicago, Ills., instituted a suit by attachment in said court against said Field for the sum of $5,000, in which the writ was also the same day levied on said real estate.
Afterwards on the 10th day of January, 1895, the said Joseph Field died intestate and,the defendant E. B. Field was duly appointed administrator of his estate, qualified, entered upon the disharge of his duties as such, and ever since has been the duly qualified and acting administrator thereof, was duly made a party to the suits instituted by the said plaintiffs against the said Joseph Field in his lifetime, and in due course the said plaintiffs recovered judgment therein against said estate, for the amounts claimed with interest, on the 28th day of June, 1895. , Afterwards at the October term, 1896, of the circuit court of Saline county, the plaintiffs instituted this suit against the said assignee, administrator and trustee; the substance of- the charge contained in the petition, being, that the estate of the said *372Joseph Field is insolvent, that said promissory notes are without consideration, and for fictitious amounts, and that they and the deed of trust were contrived and executed for the purpose of hindering, delaying and defrauding the creditors of the said Joseph Field of their just debts and demands against him, and praying for a decree declaring the deed of trust void, and for general relief. The administrator by his answer ..joined in this prayer. The answer of the assignee was a general denial, and of the trustee, of all knowledge or information sufficient to form a belief as to the truth of the allegations of the petition. In due course the case came on for trial on the issues, the evidence and argument of counsel heard, and the case taken under advisement until the 17th of June, 1897, when judgment was rendered dismissing plaintiffs’ bill and against them for costs. From which in due time they perfected their appeal to this court.
(1) The contention here is that on the evidence the court committed error in dismissing the plaintiffs’ bill, for which error its judgment should be reversed and a decree entered here for plaintiffs, making their judgments a special lien upon the real estate described in the petition, free from the cloud created by the deed of trust, except that part actually represented by said note for- $8,000, diminished by two items, one of $6,300 and one of $617.49. In other words, that the trial court, on the evidence under the pleadings, could and ought to have held that the deed of trust was void as to the plantiffs except as to the insignificant sum of $1,182.51, represented .by that balance.
From the evidence upon which this contention is based, it clearly appeared that at the time the notes and deed of trust were executed and delivered, the said Joseph Field was largely indebted to the bank, of which he had been the cashier and executive officer for many years. That he was the only person who really knew the amount of his indebtedness to the bank, and perhaps even he did not know the exact *373•amount of such indebtedness. That tbe notes were executed and delivered by him to tbe bank, in good faitb, in liquidation of that indebtedness, and that tbe deed of trust was thereafter executed and delivered by bim, and accepted by tbe assignee in good faitb to secure tbe payment of such indebtedness. Tbe good faith of the parties to tbe transaction is beyond question. There was no fraudulent purpose in it. Tbe purpose was to secure tbe payment of an honest debt, and nothing more. The evidence offered by tbe plaintiffs to impeach tbe -transaction wholly failed to support tbe allegations of fraud contained in tbe petition, and at best only tended to prove that Joseph Eield in liquidating bis debt to tbe bank by these notes may have been mistaken in tbe amount of such indebtedness, and tbe note executed may have been in excess thereof. Within less than a month after tbe transaction was consummated, Joseph Eield died, and tbe only information we have directly from bim on tbe subject in tbe evidence before us, apart from tbe transaction itself, are his declarations made to tbe trustee in tbe presence of tbe assignee, vice-president and some of tbe directors of tbe bank on tbe day of tbe assignment (when be was being cautioned not to make tbe deed of trust unless be owed tbe debts evidenced by these notes) ; tbe substance of which as testified to by these witnesses being that be owed tbe bank that amount, and more too; that be really owed tbe bank between fifty and sixty thousand dollars.
Eor further evidence on this subject recourse was bad to tbe books of tbe bank, which were examined by two experts, both of whom testified on tbe trial. One of these, George Peak, of Kansas City, who was employed by tbe administrator for that purpose, testified in behalf of plaintiffs that be was an accountant of thirty years’ experience and examined tbe books with reference to tbe account of Joseph Eield, and tbe notes described in the deed of trust; that be was engaged about a month in making the examination, and states as tbe *374result of his examination that on the 15th day of December, 1894, Joseph Eield was indebted to the bank in about the sum of $21,000. The other, J. Percival Smith, of St. Louis, an accountant of thirty-five or forty years’ experience, appointed by the circuit court of Saline county to examine the books of the bank, testified that he was engaged in the work for about five months, and as the result of his examination, that Joseph Eield was at the date last aforesaid indebted to the bank in the sum of $53,193.11. Both of these witnesses seem to have prepared statements of 'the account, on which they were examined at great length on the trial. At the close of appellant’s abstract it is stated “Exhibits Y and Z are here read in evidence,” and then follows one statement only, showing a balance due the bank of $21,239.22. Presumably this is the statement of Mr. Peak, and on which his oral evidence was based. The statement of Mr. Smith, if given in evidence, does not appear in the abstract. It does appear, however, that the books of the bank, the reports and statements of these experts, their oral evidence in connection therewith, and rendered more intelligent thereby, and that of the officers of the bank, and of such other witnesses as could throw any light on the transactions between Joseph Eield and the bank, and the state of his account) similarly illuminated, were all before the trial court, and that the chancellor there was in a far better position to determine the value and probative force of the evidence than we are.
It would serve no good purpose to attempt an analysis of the evidence as it appears on this record, or to go into a history of the peculiar manner in which the business of this bank was conducted and its books kept by Joseph Eield, and his subordinates for some years before the failure, wherehv his own funds, debts and credits, became so mingled with those of the bank, as to render it very difficult, if not impossible to state accurately the account between them. While *375the evidence in this record may not be sufficient for that purpose, it was amply sufficient to warrant the chancellor in finding that, at the time these notes were executed, Joseph Eield was indebted to the bank not only in the amount evidenced by the notes, but in a much larger amount, and the plaintiffs having failed to prove either fraud or mistake hv which the amount of his indebtedness to the bank was swelled in the security beyond its just proportions, failed to make out a case for 'the relief sought, on any view of the issues made by the pleadings. The court therefore committed no error in dismissing the bill, and its judgment is affirmed.
All concur.